Citation Nr: 1402320	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  10-20 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of frostbite of the left and right foot. 

2. Entitlement to service connection for residuals of frostbite of the left and right foot, to include heel spurs.

3. Entitlement to service connection for residuals of a left hand laceration.

4. Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rutkin, Joshua M.


INTRODUCTION

The Veteran served on active duty from October 1986 to September 1994. 

This appeal before the Board of Veterans' Appeals (Board) originates from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at an August 2012 hearing before the undersigned.  A transcript is of record. 

The claims for bilateral foot disorders and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. An unappealed July 2005 rating decision denied service connection for frostbite of the bilateral lower extremities, including the feet.

2. Additional evidence received since the July 2005 rating decision is neither cumulative nor redundant of the evidence of record at the time, and raises a reasonable possibility of substantiating the service connection claim for disabilities of the left and right foot, to include heel spurs or residuals of frostbite.

CONCLUSIONS OF LAW

1. The July 2005 rating decision, which denied service connection for residuals of frostbite of the feet, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2. New and material evidence has been submitted to reopen the service connection claim for bilateral foot disorders, including residuals of frostbite.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an unappealed June 2005 rating decision, service connection was denied for residuals of frostbite of the bilateral lower extremities on the basis that there was no evidence of current diagnoses pertaining to the feet.  The decision is final.  

The relevant evidence submitted since the July 2005 rating decision consists of VA treatment records showing diagnoses of heel (calcaneal) spurs since December 2008.  The Board finds that this newly submitted evidence raises a reasonably possibility of substantiating the claim in light of the January 1991 service treatment record reflecting treatment for the feet and the Veteran's credible statements regarding frostbite of the feet during service.  

Accordingly, new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral foot disorders, to include residuals of frostbite.  


ORDER

New and material evidence has been received to reopen the claim of service connection for residuals of frostbite of the left and right foot; the appeal is granted to this extent only.  
REMAND

The claims for bilateral foot disorders, residuals of a left hand laceration injury, and hypertension must be remanded to make further efforts to obtain any missing service treatment records, and for VA examinations and opinions with regard to the feet and hypertension claims. 

Accordingly, the case is REMANDED for the following actions:

1. Further efforts must be made to obtain any missing service treatment records, including from Darnell Army Medical Center, where the Veteran states he was treated, and any other appropriate records repository, including the Records Management Center (the Veteran separated in 1994) and, if the records are not there, the National Personnel Records Center via PIES and using code MO4 (if warranted) and any other appropriate request codes. 
If, after making appropriate inquiries, it is determined that further efforts to obtain any missing service treatment records would be futile, the following steps must be taken: 
A. Notify the Veteran of the following: (1) the fact that additional service treatment records were not obtained; (2) the efforts that were made to obtain them; (3) alternative sources of evidence that may submitted to support the claims; (4) that it is ultimately the Veteran's responsibility to furnish the missing records.  A copy of such notification must be associated with the claims file.  
B. Issue a memorandum making a formal finding of unavailability for the claims file. 

2. Request the Veteran's post-service treatment records from Darnell Army Medical Center for the period from September 29, 1994 to January 31, 1994, as the Veteran stated he was treated at this facility for the first three or four months following separation from service. 

3. Obtain any outstanding VA treatment records dated April 2013 forward and associate them with the claims file (preferably the Virtual File).

4. Then, schedule the Veteran for a hypertension examination.  The entire claims file must be made available to the examiner, and the examiner must indicate in the report that the claims file has been reviewed. 

After reviewing the file and examining the Veteran, the examiner must render an opinion as to the likelihood that the Veteran's hypertension is related to active service.  The examiner should consider the following:
A. The Veteran reported occasional high blood pressure at the separation examination in August 1994.
B. A January 1991 service treatment record reflects a blood pressure reading of 142/92.  
C. There are no diagnoses of high blood pressure or hypertension in the service treatment records currently in the file, but the Veteran states he was prescribed blood pressure medication during service. 
D. There is no mention of high blood pressure after service until a May 2002 statement by the Veteran, and the earliest diagnosis of hypertension appears to be in a July 2004 VA treatment record.  However, the Veteran stated at the hearing that he did not take blood pressure medication in the first few years after service because he could not afford it.
The examiner's opinion must be supported with a complete explanation. 

5. Schedule the Veteran for a foot examination.  The entire claims file must be made available to the examiner, and the examiner must indicate in the report that the claims file has been reviewed. 

After reviewing the file and examining the Veteran, the examiner must render an opinion as to the likelihood that the Veteran's bilateral heel spurs and any other diagnosed foot disorders are related to service, to include as a result of his reported frostbite.  The examiner should consider the following:
A. The Veteran reported frostbite of both feet at the August 1994 separation examination.
B. A January 1991 service treatment record reflecting treatment for chapped and cracked feet and callouses.  It was noted that the Veteran had been out in the field for six days and had Vaseline and gauze wrapped around his feet.  He was diagnosed with fissures in the soles secondary to callouses, and placed on profile for five days.
C. VA treatment records dating from December 2008 forward reflecting heel pain and diagnoses of calcaneal spurs.
The examiner's opinion must be supported with a complete explanation.

6. After completing any other development that may be warranted, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


